DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 6, 8-15, 17, 18, and 43-45 are allowable. The restriction requirement between inventions I and III, as set forth in the Office action mailed on October 30, 2020, has been reconsidered in view of the allowability of claims to the elected invention. Claims 41 and 42 directed to a product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I, drawn to a method of treating cancer in a patient diagnosed with a CCNG1 inhibitor responsive cancer and Group II, drawn to a cyclin G1/dnG1-derived cell cycle blocking peptide coupled to a cell penetrating peptide as set forth in the Office action mailed on October 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly A. Echols on December 14, 2021.
The application has been amended. Please amend the claim listing filed November 30, 2021 as follows: 
1. (Currently Amended) A method of treating a cancer in a patient, the method comprising: 
obtaining a tumor sample from a patient;
detecting whether Cyclin G1 (CCNG1) gene expression is present in the tumor sample; diagnosing the patient with a CCNG1 inhibitor-responsive cancer when the presence of CCNG1 gene expression in the tumor sample is detected; and[[,]]
administering an effective amount of a viral vector encoding the CCNG1 inhibitor to the diagnosed patient, wherein the CCNG1 inhibitor consists of a polypeptide consisting 
2. Canceled
3. Canceled
4. (Currently Amended) The method of claim 1, wherein s displayed on the surface of the viral vector.
5. Canceled
viral vector comprises a herpes simplex thymidine kinase (HStk) gene, a cyclin-inhibiting gene or both.
7. (Canceled)  
8. (Original) The method of claim 1, wherein the CCNG1 gene expression is detected by determining whether a CCNG1 protein is present in the tumor sample.  
9. (Original) The method of claim 8, wherein the CCNG1 protein is detected by an antibody against the CCNG1 protein.   
10. (Original) The method of claim 8, wherein the CCNG1 protein is detected by mass spectrometry. 
11. (Original) The method of claim 1, wherein the CCNG1 gene expression is detected by RNA sequencing.
12. (Original) The method of claim 1, wherein the CCNG1 gene expression is detected by next-generation sequencing.
13. (Previously Presented) The method of claim 9, wherein the antibody is configured for immunohistochemical staining. 
14. (Original) The method of claim 8, wherein the CCNG1 protein is a human CCNG1.
15. (Currently Amended) The method of claim 1, wherein the 
16. Canceled
17. (Original) The method of claim 1, wherein the tumor sample comprises circulating tumor cells (CTCs).  

19-40. Canceled.
41. (Currently Amended) A Cyclin G1/dnGl-derived cell cycle blocking peptide (CCBP) coupled to a cell penetrating peptide (CPP), wherein the CCBP comprises a polypeptide sequence consisting of a polypeptide selected from: 
RFTVSDLMRMEKIVLEKVTWK (SEQ ID NO:22); 
KACHCRIIFSKAKPSVLALSIIA (SEQ ID NO:23); 
RIIFSKAKPSVLALSIIALEIQA (SEQ ID NO:24); or 
RQLKHSYYRITHLPTIPEMVP (SEQ ID NO:25).  
42. (Original) The Cyclin G1/dnGl-derived cell cycle blocking peptide of claim 41, wherein the CPP comprises a YGRKKRRQRRR (SEQ ID NO:21) polypeptide.  
43. (Currently Amended) The method of claim 1, wherein the viral vector comprises a binding peptide that is configured to bind one or more signature (SIG) elements of a tumor.  
44. (Previously Presented) The method of claim 43, wherein the binding peptide is configured to bind a Gly-Xxx-Pro/Hyp-Ala-Xxx-Pro/Hyp (SEQ ID NO:3) polypeptide, wherein Xxx is an amino acid other than Gly, Pro, or Hyp.  
45. (Currently Amended) The method of claim 43, wherein the binding peptide comprises a polypeptide sequence having at least 80% sequence identity to a polypeptide selected from -Asn (SEQ ID NO:2).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art to do not teach or suggest a polypeptide requiring the full-length sequence with 100% sequence identity to SEQ ID NOs: 22-25 and the same length as SEQ ID NOs: 22-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658